Judgment modified as shown in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, modified in the following respect:
That said circuit court should have found and adjudged that the portion received by the said trustees of the amount of three hundred thousand dollars, shown in the item for 1905 as “transferred contingent capital” in Wilberding’s exhibit I, page 412 of the record, and the amount of $62,521.05, shown in the item for 1905 as “balance to credit profit and loss account,” in the same exhibit I, should be treated and charged as income and distributed accordingly;
It is hereby ordered and adjudged that the judgment and decree of the said circuit court be and the same is hereby ordered to be modified in that respect;
*610It is further ordered and adjudged that the said judgment of the circuit court in all other .respects be and the same is hereby affirmed.
Shauck, C. J., Johnson, Donahue, Newman and Wilkin, JJ., concur.
For opinion, see 90 Ohio State.—Reporter.